Por cuanto al fijarse la fianza supersedeas en este caso la razón que hubo para fijarla en una suma de $15,000 fué que el deman-dante tenía aún embargadas algunas acciones del demandado en el pleito original y que tal demandante era el apelante en la apelación interpuesta para ante la Corte de Circuito de Apelaciones de los Estados Unidos para el Primer Circuito, siendo atora el peticionario en la presente moción; Por tanto es de la incumbencia del peticionario demostrar a satisface ción de esta corte que el demandado Gandía no ba sufrido ningunos daños con motivo de la interposición de la demanda y del embargo a partir del supersedeas, y en su consecuencia se declara sin lugar la moción solicitando la cancelación de la fianza.